PER CURIAM.
Appellants, Arthur C. Still, Jr. and Art’s Tree Service, appeal an order dismissing their action with prejudice after the trial court declined to modify the settlement agreement signed by both parties. We affirm.
Settlement agreements are highly favored in the law as a means of resolving disputes between parties. The appellants were represented by counsel, entered into a binding settlement agreement, and ratified the terms of the agreement by accepting the settlement funds. Accordingly, we find no legal basis to contest the settlement agreement. See Lotspeich Co. v. Neogard Corp., 416 So.2d 1163 (Fla. 3d DCA 1982); Kisz v. Massry, 426 So.2d 1009 (Fla. 2d DCA 1983); Shields v. Del Rosario, 303 So.2d 355 (Fla. 3d DCA 1974), cert, denied, 315 So.2d 97 (Fla.1975).
Affirmed.